      Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 1 of 24



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 RELIQ HEALTH TECHNOLOGIES, INC.                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §
                                                 §      CIVIL ACTION NO. 4:19-cv-00040
 SHELBY NEAL and ACCUHEALTH                      §
 TECHNOLOGIES, LLC                               §
      Defendants.                                §

            PLAINTIFF’S FIRST AMENDED ORIGINAL COMPLAINT AND
                    APPLICATION FOR INJUNCTIVE RELIEF

       COMES NOW Plaintiff Reliq Health Technologies, Inc. (“Plaintiff” or “Reliq”) and files

this First Amended Original Complaint and Application for Injunctive Relief against Defendants

Shelby Neal (“Neal”), AccuHealth Technologies, LLC (“AccuHealth”), Stephen Samson

(“Samson”), and Boby Deveros (“Deveros”) (collectively “Defendants”). In support thereof, Reliq

would show the Court the following:

                                             PARTIES

       1.      Plaintiff Reliq Health Technologies, Inc. is a publicly traded Canadian corporation

with its principal place of business in Ontario, Canada.

       2.      Defendant Shelby Neal is a resident of Houston, Texas. Defendant Neal has not

yet appeared in this matter, but through counsel has agreed to waive formal service of summons.

       3.      Defendant AccuHealth is a Texas limited liability company, incorporated in Texas

and doing business in Texas. Defendant AccuHealth has not yet appeared in this matter, but

through counsel has agreed to waive formal service of summons.

       4.      Defendant Stephen Samson is a resident of Tierra Verde, Florida. Stephen Samson

is a Canadian citizen, but may be served with process at his place of residence at 202 – 544 Pinellas
      Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 2 of 24



Bayway South, Tierra Verde, Florida 33715.

          5.    Defendant Boby Deveros is resident of Ontario, Canada. Boby Deveros is a

Canadian citizen who may be served with process at his place of residence, 2310-290 Adelaide St.

W., Toronto, ON, Canada, M5V 0P3.

                                       JURISDICTION & VENUE

          6.    This Court has exclusive subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1338(a), as Reliq is asserting trademark and copyright infringement claims against the

Defendants; and pursuant to 28 U.S.C. § 1331 which provides that federal district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.

          7.    This Court also has subject matter jurisdiction because a number of Plaintiff’s

claims arise under the Stored Communications Act and the Computer Fraud and Abuse Act. See

18 U.S.C. § 2707(a); see also 18 U.S.C. § 1030(a). This Court has supplemental jurisdiction over

Plaintiff’s remaining claims.

          8.    This Court has personal jurisdiction over Defendant Shelby Neal because she is a

resident of Texas.

          9.    This Court has personal jurisdiction over Defendant AccuHealth because it is a

Texas company with its principal place of business in Texas.

          10.   This Court has personal jurisdiction over Defendant Stephen Samson because

Samson has purposefully availed himself of the benefits and protections of the laws of the State of

Texas; he has established “minimum contacts” with Texas; he has committed torts in whole or in

part in the State of Texas. This Court has personal jurisdiction over Defendant Samson because

he committed acts in Texas that are substantially related to this lawsuit.



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 2
      Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 3 of 24



        11.     This Court has personal jurisdiction over Defendant Boby Deveros because

Deveros has purposefully availed himself of the benefits and protections of the laws of the State

of Texas; he has established “minimum contacts” with Texas; he has committed torts in whole or

in part in the State of Texas. This Court has personal jurisdiction over Defendant Deveros because

he committed acts in Texas that are substantially related to this lawsuit.

        12.     Venue is proper in the Southern District of Texas, Houston Division, pursuant to

28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to

Plaintiff’s claim occurred in the Southern District of Texas, Houston Division. Most of Reliq’s

revenue is derived from Houston clients and customers. During relevant events in this lawsuit,

Defendant Neal lived in Houston and conducted meetings with Reliq clients and customers in the

Houston area. Defendants conducted meetings among themselves in Houston as part of their secret

plan to steal Reliq’s business and clients and commit other illegal acts.

                                       FACTUAL BACKGROUND

        13.     Reliq is a publicly traded healthcare technology company based in Canada. As part

of Reliq’s business operations, Reliq has a healthcare software platform referred to as “iUGO

Care” or “iUGO.”

        14.     Defendant Neal is a former Reliq employee. She worked in Houston, Texas,

marketing, implementing, troubleshooting and assisting in the sales of Reliq’s iUGO software.

She was paid at the rate of $100,000.00 per year; received a signing bonus of $20,000.00; and was

entitled to earn certain commissions.

        15.     Defendant Neal began work for Reliq in June, 2018. In the terms and conditions

of her Employment Agreement dated May 21, 2018, Defendant Neal agreed not to solicit Reliq’s

customers and not to use Reliq’s confidential and proprietary information after termination of her



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 3
      Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 4 of 24



employment with Reliq. Further, Neal was obligated to give two (2) weeks’ notice prior to

resigning from employment with Reliq.

        16.     Defendant Deveros is a former contractor who worked for Reliq. He worked in

Canada and in Texas for Reliq; Deveros had responsibility over Reliq’s “Iugo Care” platform. He

began working for Reliq in May 2018.

        17.     On or about July 18, 2018, Reliq signed a contract with AccuHealth, under the

terms of which it agreed to license to AccuHealth Reliq’s software platform (hereinafter the

“Agreement”). The Agreement allowed AccuHealth to use Reliq’s software in exchange for

certain subscription payments based upon the number of patients AccuHealth signed up to use the

software. The Agreement did not grant AccuHealth free rein to use the “iUGO” brand or its name.

The Agreement also did not grant AccuHealth the right to misappropriate any of the software code

on which the iUGO platform was based.

        18.     In July 2018, AccuHealth was managed by Defendant Stephen Samson, who at that

time also was the Chief Information Officer of Reliq. Samson represented to Reliq that through

AccuHealth, he could promote Reliq’s business in the Texas market.

        19.     In order to assist AccuHealth in enrolling new patients, Reliq and AccuHealth

signed a supplemental agreement, under the terms of which, Reliq agreed to pay certain amounts

towards the training and salaries of four (4) AccuHealth employees for up to one (1) year

(hereinafter the “Supplemental Agreement”). The Supplemental Agreement was entered into for

the purpose of facilitating Reliq’s rendition of services outlined in the Agreement.

        20.     The agreements between Reliq and AccuHealth were signed at a time when

Defendants and others were clandestinely plotting to steal Reliq’s clients; steal Reliq’s employees

and consultants; and usurp Reliq’s business in the Texas healthcare technology market. Perhaps



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 4
      Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 5 of 24



most disturbingly, Defendant Samson was the leader behind this plot; he devised and implemented

the scheme while he was an officer of Reliq.

        21.     Instead of working to further Reliq’s interests, Defendant Samson chose to: violate

his fiduciary duties; surreptitiously monitor and read emails of Reliq’s CEO and other Reliq

employees; attempt to steal clients from Reliq; use Reliq’s iUGO brand and name for a product

that was not a Reliq product; and otherwise engage in self-dealing at the expense of Reliq.

        22.     While a Reliq employee, Samson deliberately misrepresented his intentions with

respect to Reliq’s account customers. Samson claimed that, as AccuHealth, he would attempt to

enroll patients that would benefit Reliq; according to Samson, AccuHealth patients using Reliq’s

software would be a win/win for Reliq and AccuHealth.               Samson specifically agreed that

AccuHealth would not solicit or attempt to divert business from Reliq’s accounts with Paz Home

Health, including Criterion and Rio Grande Valley Health Alliance ACO. Notwithstanding his

promises, Samson and AccuHealth approached these Reliq clients (both before and after Samson’s

resignation from Reliq), in direct violation of his commitments and his fiduciary duties.

        23.     On December 4, 2018, Defendants’ plan was revealed when Defendants Samson,

Neal, and Deveros resigned from Reliq. At the time of their resignations, Defendants Samson,

Neal, Deveros, and other AccuHealth employees admitted that they were going to compete directly

with Reliq in the healthcare technology market in Texas, and attempt to take Reliq’s existing

customers.

        24.     Contrary to her contractual obligation, Defendant Neal did not give two (2) weeks’

notice prior to terminating her employment with Reliq. The reason she did not give such notice

was because giving the required notice would have undermined her efforts to steal Reliq’s clients,

consultants, and business. When Defendant Neal failed to give the required notice, she prevented



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 5
      Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 6 of 24



the proper transition and training of the remaining Reliq staff. Defendant Neal had been the

primary point of contact for Reliq’s software users in Texas; when she abruptly walked out on her

job, Reliq was unable to fill orders or generate billing reports for Reliq’s software users for weeks

thereafter. These actions by Shelby Neal were intentional, extremely disruptive and very damaging

to Reliq’s business.

        25.     Immediately after Defendants Samson, Neal, and Deveros resigned on December

4, 2018, Reliq became aware that Defendants had begun marketing a new software that they called

“iUGO Version 3” -- despite the fact that Reliq had never authorized release of a version 3 of its

software. AccuHealth sent invitations to its customers to access what AccuHealth called “iUGO

Care v3.” But whatever “iUGO version 3” that AccuHealth was and is promoting, is not an

authorized Reliq product. It is not an “iUGO” product. Defendants knew that at the time and

know that today. Moreover, based on information and belief, whatever Defendants are calling

“iUGO Care v3” is not HIPAA compliant. Even if such software may be based, in part, on iUGO’s

software code, it does not have the characteristics of authorized iUGO software.

        26.     The “iUGO” name and brand are protected trademarks of Reliq.              Reliq has

continuously used the “iUGO” and “iUGO Care” name in connection with its software platform.

The trademark is distinctive and does not describe any quality, characteristic, or ingredient of the

software at issue.

        27.     Defendants are not authorized by law or by contract to misappropriate iUGO’s

brand, marks or name for their own personal gain. Reliq owns the “iUGO” and “iUGO Care”

marks and brand names, and Defendants’ unauthorized use of such marks/brands in connection

with software that is not Reliq’s software is likely to cause confusion in the minds of the potential

customers and to the market as whole.



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 6
        Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 7 of 24



         28.    Before and after December 4, 2018, AccuHealth and Deveros approached Reliq’s

clients (including but not limited to Paz; Criterion; and Renaissance Hospital), telling them that

AccuHealth could provide “better, less expensive software” than Reliq; they asked Reliq’s clients

to switch to AccuHealth’s software. The software that AccuHealth was pedaling was not an

authorized Reliq product – despite the fact that AccuHealth claimed to be promoting “iUGO Care

v.3.”

         29.    AccuHealth also solicited one or more of Reliq’s sales employees to sell

AccuHealth’s home health services while marketing Reliq’s software. AccuHealth promised one

Reliq employee, in writing, a “kickback” if he sold AccuHealth services while he was working as

a Reliq employee.

         30.    Most of Reliq’s revenue is derived from business in the Houston, Texas area.

Defendants’ illegal acts were directed towards Reliq clients, customers and patients, including

those in the Houston metropolitan area. Reliq's largest customer, Criterion Home Health Care, has

most of its patients in the Houston area. Reliq employees, Defendants Samson and Deveros,

illegally solicited Criterion, seeking to divert Criterion’s business from Reliq to AccuHealth.

While working for Reliq, Defendant Samson, either individually or with Defendant Shelby, had

business development discussions and meetings with MD Anderson Cancer Center in Houston.

Reliq’s sales employees have had meetings with prospective clients in the greater Houston area.

         31.    Between May 2018 and December 4, 2018, Defendant Deveros was a contractor

working for Reliq. He was never a Reliq employee. As a contractor, Deveros was responsible for

providing services relating to Reliq’s iUGO software platform. Despite the duties he owed to

Reliq, Deveros engaged in multiple fraudulent activities. In this lawsuit, Reliq complains of the

theft of medical devices by Deveros, acting individually and/or on behalf of AccuHealth.



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 7
      Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 8 of 24



         32.    Historically, Reliq stored its ForaCare medical devices at Nexlink, a third-party

logistics company in Minnesota. Without authority or approval by Reliq, Deveros directed that

the Minnesota logistics company send 5,000 of Reliq’s ForaCare devices to McAllen, Texas, to be

stored by CTC Distributing, a third-party company in South Texas. Deveros was not authorized

to direct the devices to be sent to Texas; in fact, he was expressly told not to set up this second

fulfillment center in Texas. Reliq only inadvertently discovered, after-the-fact, that Deveros had

opened an account with CTC in Reliq’s name, and had caused 5,000 of the ForaCare devices to be

shipped to Texas.

         33.    The ForaCare medical devices, owned by Reliq, collect critical vital sign data from

high risk patients in their homes, and transmit the data to Reliq’s software platform. Each device

must be tailored for a specific patient, so that only designated health care providers are allowed to

access the device, with resulting data uploaded properly to Reliq’s software platform.

         34.    Reliq never signed, and never authorized any contract with CTC Distributing to be

signed. Deveros, acting as a rogue agent, opened an account with CTC, pretended that he had

authority to open this fulfillment location for Reliq, and then had thousands of Reliq’s medical

devices shipped to and stored by CTC.

         35.    On December 18, 2018 – after he was no longer affiliated with Reliq in any way -

Defendant Deveros masqueraded as a Reliq employee and stole 30 ForaCare medical devices from

Reliq.    The medical devices were and are owned by Reliq. Only authorized Reliq employees

could direct the logistics company to release the devices. Deveros lied to CTC, the logistics

company, and told them that he was an employee of Reliq, even though he had resigned as a

contractor weeks earlier. Deveros then proceeded to remove (steal) 30 of the medical devices.




Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 8
      Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 9 of 24



        36.     After Defendant Samson terminated his employment and Defendants’ plan, scheme

and design was exposed, Reliq demanded that Samson return the laptop computer in his possession

that belonged to Reliq. Upon inspection of the computer, Reliq confirmed that Samson had wiped

his Reliq computer clean, deleting all files, despite express instructions from Reliq to the contrary.

        37.     Forensic investigation has confirmed that Defendant Samson illegally accessed,

searched and read the emails of Reliq’s CEO, Dr. Lisa Crossley, and other Reliq employees. On

repeated occasions, Defendant Samson illegally accessed Reliq’s stored emails and conducted key

word searches, for the purpose of spying on Reliq’s CEO and other employees. Defendant Samson

took these actions on repeated occasions while he was a Reliq employee working in Texas.

Samson conducted these illegal email and computer searches while he was planning to steal

Reliq’s products, business, and customers. Samson read and searched the emails of Reliq’s CEO

and other Reliq employees, secretly spying on them.

        38.     Defendant Samson’s conduct is repugnant, but even more so given his then position

with Reliq as Chief Information Officer. The scope of Defendant Samson’s activities are still

being investigated. Plaintiff reserves the right to seek leave of Court to amend this Complaint to

assert new facts and new causes of action against Defendant Samson as the investigation proceeds.

        39.     AccuHealth has in its possession, custody and control personal property belonging

to Reliq other than the ForaCare medical devices. The property includes at least the following: a

conference table with six chairs; two black/red desk chairs; a flat screen TV; dry erase board; mini-

fridge; HP printer; Reliq tradeshow booth; two white desks with side drawers; a Jabra conference

speaker; and portable keyboard and mouse. Request to return this property has been made to

AccuHealth; the property has not yet been returned. This property belongs to Reliq and must be

returned to Reliq. Failure to return Reliq’s property constitutes conversion.



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 9
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 10 of 24



        40.     Reliq is entitled to terminate the agreements that it signed with AccuHealth, as well

as a refund of the monies it paid AccuHealth for the support of the four (4) AccuHealth employees

referenced in the Supplemental Agreement. At the time the agreements were signed, AccuHealth

intended to steal Reliq’s clients; steal Reliq’s employees and consultants; steal Reliq’s trade name

and trademark; and usurp Reliq’s business in the Texas healthcare technology market.

AccuHealth’s actions constitute a repudiation of the agreements with Reliq.               Under the

circumstances, it would be pointless for Reliq to continue to act under the agreements.

        41.     Defendants’ actions are harming Reliq on a daily basis. Reliq is entitled to recover

all damages to which it is legally entitled.

                                         CAUSES OF ACTION

                       DEFENDANTS’ TRADEMARK INFRINGEMENT AND/OR
                       FALSE ADVERTISING AND/OR FALSE ASSOCIATION

        42.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        43.     Defendants’ unauthorized use of the “iUGO” mark falsely indicates to the public

that the software or product Defendants are promoting as “iUGO v3” is approved by, sponsored

by or licensed by Reliq’s iUGO software platform. Defendants’ unauthorized use of the “iIUGO”

mark is likely to cause confusion, to cause mistake, or to deceive customers by suggesting some

affiliation between Reliq’s iUGO software platform and AccuHealth’s alleged iUGO v3 software

platform. Defendants’ actions constitute trademark infringement in violation of the Lanham Act,

15 U.S.C. § 1125(a).

        44.     Section 39 of the Lanham Act provides federal court jurisdiction over “all actions

arising under this Act, without regard to the amount in controversy or to diversity or lack of




Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 10
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 11 of 24



diversity of the citizenship of the parties.” In the case at bar, federal question jurisdiction is based

on the Lanham Act as a whole, and on its operative sections.

        45.     The Lanham Act bars the use of “any word, term, name, symbol, or device, or any

combination thereof, or any false designation of origin, false or misleading description of fact, or

false or misleading representation of fact” that is likely to cause confusion, mistake or deceit as to

the affiliation, connection or association of Reliq’s software products, or as to the origin,

sponsorship, or approval of goods, services, or commercial activities. The Lanham Act also bars

such activity that misrepresents the nature, characteristics, qualities, or geographic origin of

another person’s goods, services, or commercial activities. Defendants have engaged in such

prohibited conduct.

              DEFENDANTS’ UNFAIR TRADE PRACTICES AND UNFAIR COMPETITION

        46.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        47.     Defendants have engaged in unfair trade practices and unfair competition

prohibited by Section 43(a) of the Lanham Act. 15 U.S.C. § 1125(a). Defendants have used the

“iUGO” and/or “iUGO Care” names in commerce in prohibited ways as set forth in the preceding

paragraphs. Such actions are likely to cause confusion, mistake or deceit as to the affiliation,

connection or association of Reliq’s software products, or as to the origin, sponsorship, or approval

of goods, services, or commercial activities.          Such actions also misrepresent the nature,

characteristics, qualities, or geographic origin of another person’s goods, services, or commercial

activities.

        48.     Defendants’ publishing, selling, and marketing of Reliq’s copyrighted and

trademarked material constitutes unfair trade practices and unfair competition against Reliq. This



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 11
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 12 of 24



conduct has caused Reliq irreparable injury.

                            DEFENDANTS’ COPYRIGHT INFRINGEMENT

        49.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        50.     “To establish [copyright] infringement, two elements must be proven: (1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991).

        51.     Reliq owns a valid copyright in the software code that is the basis of its iUGO

software platform. Reliq’s software code is copyrightable subject matter under the laws of the

United States. Based on information and belief, Defendants have infringed on such copyright by

copying such code without authorization, and have unlawfully used the copied code, at least in

part, to create new software that AccuHealth is now marketing under “iUGO version 3.”

Defendants’ copyright infringement was willful, malicious, and intentional.

        52.     Based on information and belief, Defendants have misappropriated Reliq’s

software code and based their “iUGO version 3” at least in part on such code. Defendants’ actions

constitute violations of the copyright law of the United States.

                          DEFENDANT NEAL’S BREACHES OF CONTRACT

        53.     Defendant Neal agreed that she would not use Reliq’s confidential information

outside of her employment with Reliq. Defendant Neal promised, in writing, that she would not

solicit clients, nor compete with Reliq for a set time period following her employment with Reliq.

        54.     Defendant Neal breached these provisions of the Employment Contract by abruptly

resigning from Reliq, without the contractually mandated notice, and then marketing and selling




Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 12
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 13 of 24



Reliq’s property and confidential information to further her employment with AccuHealth. Reliq

has been harmed by such breach and Defendant Neal must be held fully accountable.

        55.     In connection with the non-compete agreement executed by Defendant Neal, Reliq

requests that the Court reform such agreement to include the location and market to which

Defendant Neal worked for Reliq. The non-compete agreement prohibits Defendant Neal from

being employed and owning shares in a competitor company in North America for a period of one

(1) year. Notwithstanding the language of the non-compete that Defendant Neal signed, Reliq

does not seek to enforce the non-compete as to all of North America. Reliq seeks to enforce the

non-compete agreement only as to a reasonable geographic limitation. Reliq expressly requests

that the Court reform the non-compete agreement to include a reasonable geographic limitation in

accordance with Reliq’s legitimate business interests. Reliq expressly requests that the Court

enforce such agreement, as reformed.

                       DEFENDANT NEAL’S BREACHES OF FIDUCIARY DUTY

        56.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        57.     Defendant Neal was an employee of Reliq and during that time owed fiduciary

duties to Reliq. Defendant Neal breached those fiduciary duties by conspiring with AccuHealth

to steal Reliq’s confidential information, and market such information to Reliq customers through

AccuHealth. Such breaches have caused substantial damage to Reliq.

                     DEFENDANT ACCUHEALTH’S BREACHES OF CONTRACT

        58.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.




Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 13
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 14 of 24



        59.     Reliq and Defendant AccuHealth executed the Agreement, which provided that

AccuHealth would not deal with, use, exploit, disclose, or reproduce Reliq’s confidential

information, which expressly includes “data or information including, specifications, documents,

correspondence, research, software, trade secrets, discoveries, ideas, knowhow, designs, drawings,

product information, technical information and all information concerning the operations, affairs

and business of [Reliq].”

        60.     AccuHealth materially breached the Agreement by misappropriating and using the

software as described in this Complaint. Reliq has been harmed by such breach and Defendant

AccuHealth should be held fully accountable.

        61.     AccuHealth’s material breach of the Agreement; conduct that constitutes

repudiation of the Agreement; and fraudulent conduct justifies rescission of the Agreement and

the Supplemental Agreement.

                       DEFENDANT DEVEROS’ THEFT OF RELIQ PROPERTY

        62.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        63.     Reliq had a possessory right to the 30 medical devices. Defendant Deveros

unlawfully appropriated the property by taking it without Reliq’s effective consent. Defendant

Deveros appropriated the property with the intent to deprive Reliq of the property. As a result of

Defendant Deveros’ theft, Reliq suffered damages.

        64.     Reliq’s theft claims against Defendant Deveros arise under the Texas Theft

Liability Act. TEX. CIV. PRAC. & REM. CODE § 134.001 et seq. Pursuant to the Theft Liability

Act, “[a] person who commits theft is liable for the damages resulting from the theft.” Id. §

134.003(a). “Theft” under the Theft Liability Act includes the unlawful appropriation of property



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 14
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 15 of 24



as outlined in the Texas Penal Code. See Id. § 134.002(2); TEX. PEN. CODE § 31.03. When the

value of property stolen is more than $2,500 but less than $30,000, the offense is a state jail felony.

TEX. PEN. CODE § 31.03(e)(4)(A).

         DEFENDANT SAMSON’S VIOLATIONS OF THE STORED COMMUNICATIONS ACT

        65.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        66.     Defendant Samson violated the Stored Communications Act by accessing the Reliq

server that stores Reliq’s emails, without authority. Defendant Samson accessed Reliq’s email

server and secretly view Dr. Lisa Crossley’s emails, and the emails of other employees. See 18

U.S.C. § 2701(a). Defendant Samson “gained unauthorized access to a facility through which

electronic services are provided…and must thereby have accessed electronic communications

while in storage.” Speer v. Saenz, 2015 U.S. Dist. LEXIS 186663, at *16-17 (S.D. Tex. 2015)

(citing Garcia v. City of Laredo, Tex., 702 F.3d 788, 791 (5th Cir. 2012)). Reliq has been harmed

by Defendant Samson’s unlawful conduct.

        67.     Such conduct is actionable under the Stored Communications Act pursuant to 18

U.S.C. § 2707(a). Reliq seeks all damages and sanctions authorize by law as a result of Samson’s

violations of the Stored Communications Act.

       DEFENDANT SAMSON’S VIOLATIONS OF THE COMPUTER FRAUD AND ABUSE ACT

        68.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        69.     Defendant Samson violated the Computer Fraud and Abuse Act by secretly

accessing and monitoring Dr. Lisa Crossley’s Reliq email account, and the accounts of numerous

other Reliq employees. Defendant Samson violated such act by (a) intentionally accessing a



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 15
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 16 of 24



computer, (b) without authorization, and thereby (c) obtaining information, (d) from a protected

computer involved in interstate commerce, and (d) which caused damage to Reliq in an amount

exceeding $5,000.00 dollars in a one-year period. See 18 U.S.C. § 1030(a)(2); see also Absolute

Energy Solutions, LLC v. Trosclair, 2014 U.S. Dist. LEXIS 12772, at *7-8 (S.D. Tex. 2014).

        70.     Similarly, Defendant Samson violated the Computer Fraud and Abuse Act by (a)

accessing a protected computer, (b) without authorization, (c) knowingly and with intent to

defraud, and thereby (d) furthering an intended fraud, and (e) causing Reliq to incur $5,000.00 in

damage in a one-year period. See 18 U.S.C. § 1030(a)(4); see also Absolute Energy Solutions,

2014 U.S. Dist. LEXIS 12772, at *7-8.

        71.     Reliq seeks all damages and sanctions authorized by law as a result of Samson’s

violations of the Computer Fraud and Abuse Act.

  DEFENDANT SAMSON’S VIOLATIONS OF THE TEXAS HARMFUL ACCESS BY COMPUTER ACT

        72.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        73.     Defendant Samson violated the Texas Harmful Access by Computer Act by secretly

accessing and monitoring Dr. Lisa Crossley’s Reliq email account, and the email accounts of other

Reliq employees. The Texas Harmful Access by Computer Act creates a cause of action for those

who have been injured by a defendant’s knowing and intentional violation of Chapter 33 of the

Texas Penal Code. TEX. CIV. PRAC. & REM. CODE § 143.001. Defendant Samson violated Chapter

33 of the Texas Penal Code by secretly retrieving and accessing, without authorization, Dr. Lisa

Crossley’s Reliq emails. See TEX. PEN. CODE § 33.02(a).

        74.     Reliq seeks all damages and sanctions authorized by law as a result of Samson’s

violations of the Texas Harmful Access by Computer Act.



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 16
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 17 of 24



                                            CONVERSION

        75.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        76.     Reliq asserts a claim against Defendant Deveros for conversion. Reliq owned and

possessed personal property (ForaCare medical devices) that Deveros stole. Reliq suffered

monetary damages due to Defendant Deveros’ conversion.

        77.     Reliq asserts a claim against AccuHealth for conversion.             Reliq owned and

possessed personal property that AccuHealth has wrongfully retained. Reliq suffered monetary

damages due to Defendant’s conversion.

        78.     Reliq lost its use and control of its personal property when Defendants unlawfully

retained such property.     Defendants converted Reliq’s property and are liable to Reliq for

conversion.

                                             CONSPIRACY

        79.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        80.     Defendants were each a member of a combination the object of which was to

engage in (a) trademark infringement and/or false advertising and/or false association; (b) unfair

trade practices and unfair competition; (c) copyright infringement; (d) Defendant Neal’s breach of

fiduciary duty; (e) Defendant Deveros’ theft of Reliq’s property; (f) Defendant Samson’s

violations of the Stored Communications Act; (g) Defendant Samson’s violations of the Computer

Fraud & Abuse Act; (h) Defendant Samson’s violations of the Texas Harmful Access by Computer

Act; and (i) Defendants’ conversion. The members of the conspiracy had a meeting of the minds

on the object or course of action.



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 17
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 18 of 24



        81.     Defendants are jointly and severally liable to Reliq for all acts done by any of them

in furtherance of their conspiracy. Reliq suffered injury as a proximate result of the wrongful acts

and seeks recovery of their actual damages from Defendants.

                                     DECLARATORY JUDGMENT

        82.      Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        83.      A real and substantial disagreement exists between Reliq and AccuHealth as to the

rights and obligations under the Agreement and Second Agreement. At the time the agreements

were signed, AccuHealth intended to steal Reliq’s clients; steal Reliq’s employees and consultants;

steal Reliq’s trade name and trademark; and usurp Reliq’s business in the Texas healthcare

technology market. AccuHealth’s actions constitute a repudiation of the agreements with Reliq

and/or a material breach so fundamental that the entire basis of any contract between the parties

has been vitiated. AccuHealth’s scheme to use the Agreement and Second Agreement to defraud

Reliq and its scheme to steal Reliq’s confidential information and software users justifies

termination of the contracts. Reliq seeks a declaration that the Agreement and Second Agreement

were procured by fraud, are void and unenforceable; and/or have terminated.

        84.      In the alternative, Reliq has the right to terminate the Agreement and Supplemental

Agreement at will. Reliq hereby gives notice that any contracts with AccuHealth have terminated.

                                              DAMAGES

        85.     The precise extent of damages Reliq has sustained as a result of Defendants’

wrongful actions have not yet been quantified. However, Reliq is seeking all actual, direct,

indirect, consequential, special, exemplary, and all other damages to which it may be entitled.

        86.     Reliq will show by clear and convincing evidence that the damages sustained by



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 18
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 19 of 24



Reliq resulted from the malicious and/or fraudulent conduct of Defendants. As a result of

Defendants’ conduct, Reliq seeks an award of all exemplary damages to which it may show itself

justly entitled.

                                           ATTORNEYS’ FEES

        87.        As a further result of the actionable conduct by Defendants, Reliq has been

compelled to engage the services of McGinnis Lochridge LLP and has agreed to pay that firm for

services rendered and to be rendered in the prosecution and trial of this lawsuit and in any appeal

to the Fifth Circuit Court of Appeals and Supreme Court. Reliq is entitled to recover its attorneys’

fees incurred in the prosecution and appeal of this case.

                                        CONDITIONS PRECEDENT

        88.           All conditions precedent to Reliq’s claims have been performed or have

occurred. In the alternative, compliance with such conditions has been excused or waived.

Defendants are estopped from requesting compliance with any conditions precedent

                             APPLICATION FOR PRELIMINARY INJUNCTION

        89.        Plaintiff incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        90.        Reliq hereby seeks prohibitory injunctive relief.

        91.        The purpose of injunctive relief is to preserve the status quo of the subject matter

of the litigation and prevent irreparable harm until after a final determination of the merits. See

University of Texas v. Camenisch, 451 U.S. 390, 395 (1981). Injunctive relief is necessary so that

Defendants cannot continue to confuse the marketplace and harm Reliq’s goodwill by peddling an

unauthorized product using Reliq’s intellectual property.

        92.        In order to establish the need for injunctive relief, a plaintiff must address the



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 19
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 20 of 24



following factors: (1) irreparable injury, (2) no adequate remedy at law, (3) a likelihood of success

on the merits, (4) the balance of hardships, and (5) the effect on public interest. See Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

        93.     To satisfy the irreparable injury requirement, the plaintiff must show that it will

likely suffer imminent injury and that the injury would be irreparable. FED. R. CIV. P. 65(b)(1)(A).

An irreparable injury must be actual and imminent, and is one that cannot by prevented or fully

rectified upon final judgment. See Id.; see also Grand River Enterprises Six Nations, Ltd. v. Pryor,

481 F.3d 60, 66 (2d Cir. 2007). Further, an injury is irreparable if it is not adequately measureable,

if the plaintiff cannot be adequately compensated, or if the defendant would be insolvent. See e.g.,

Elrod v. Burns, 427 U.S. 347, 373 (1976).

        94.     To show no adequate remedy at law, a plaintiff may show that legal remedy is

illusory. See e.g., Wilson v. Illinois S. Ry., 263 U.S. 574, 576-77 (1924). Further, depending on

the relief sought, whether there is an adequate remedy at law can be merged with a showing of

irreparable injury. See Kinney v. International Union of Operating Engineers, 994 F.2d 1271,

1275 n.5 (7th Cir. 1993).

        95.     To support an application for preliminary injunction, the plaintiff should plead that

there is a substantial likelihood of success on the merits, but does not need to prove it will

ultimately prevail. See Planned Parenthood Ass’n of Utah v. Herbert, 828 F.3d 1245, 1252 (10th

Cir. 2016).

        96.     Currently, Defendants are marketing a product called “iUGOVersion 3” which has

not been authorized by Reliq, despite the fact that Reliq owns the “iUGO” mark. Defendants

continue to use Reliq’s trademarks unlawfully. Such infringement is causing confusion in the

marketplace as Defendants are peddling a product name they do not have the right to use. The



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 20
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 21 of 24



confusion is exacerbated by the fact that Reliq is close to implementing its own version 3 of its

iUGO software, which is fundamentally different than the “version 3” Defendants are unlawfully

marketing.

        97.     To the extent Defendants’ “new” software, which they are unlawfully calling

“iUGO version 3,” is based, in part, on code from Reliq’s iUGO software, such use must

immediately cease. Reliq owns the code underlying its software and Defendants are not entitled to

misappropriate such code.

        98.     Defendants’ actions are causing irreparable injury to Reliq. Reliq’s goodwill may

be irreparably damaged by (1) dissatisfaction with the quality of Defendants’ now unlicensed

services over which Reliq does not control; (2) association of Reliq’s trademarks with unlicensed

usage; and (3) use of Reliq’s copyrighted material for Defendants’ own gain. Such an injury,

damage to business and goodwill, and unfair competition, is not adequately measurable and it is

unlikely that damages could compensate Plaintiff for this loss. See Basicomputer Corp. v. Scott,

973 F.2d 507, 512 (6th Cir. 1992) (“The loss of customer goodwill often amounts to irreparable

injury because the damages flowing from such losses are difficult to compute.”).

        99.     Reliq requests injunctive relief or it will have no adequate remedy at law as

Defendants will be able to continue to damage Reliq’s business with no recourse. Without relief,

Defendants will continue to sell a product it does not own with a mark it does not own, based on

software code it does not own, all of which have the potential to harm Reliq’s goodwill in an

amount that cannot be readily be determined. Further, there is no adequate remedy at law because

calculating and establishing damages for the harm to Reliq’s goodwill and business will be

exceedingly difficult.

        100.    Reliq pleads and has established that there is a substantial likelihood of success on



Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 21
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 22 of 24



the merits. Defendants do not own the “iUGO” name or mark, but have marketed and used such

name attempting to sell “iUGO Version 3.” The “iUGO Version 3” that Defendants are marketing

is not a Reliq product; even if it is based, in part, on code misappropriated from Reliq, it is not

Reliq’s authorized and approved software code.

        101.    Reliq further pleads that injunctive relief would not adversely affect public policy

or public interest. Reliq is unaware of any third-parties that would be adversely affected by

injunctive relief. Defendants have no contractual or other legal right to continue to use Reliq’s

trademarks or copyrighted software code; Defendants’ rights will not be harmed by the Court’s

granting of the relief sought. Public policy and public interest will be further served by preventing

Defendants’ efforts to misappropriate and steal Reliq’s intellectual property.

        102.    Due to Defendants’ actions, and for the reasons stated herein, Reliq requests that

the Court enter a Preliminary Injunction and Permanent Injunction, and order as follows:

        (a) Defendants immediately cease using Reliq’s brand name “iUGO” or “iUGO Care”
            and/or other Reliq trademarks on any website, promotional material, or any medium in
            which information is conveyed; and

        (b) Defendants immediately cease marketing, promoting, selling or using in any way
            software that bears the “iUGO” name or any other name or mark owned by Reliq; and

        (c) Defendants immediately cease using in any way any software code that is based, in
            whole or in part, on software owned by Reliq; Defendants must stop marketing, selling
            or using any software that is based, even in part, on Reliq’s code; stop using Reliq’s
            code to develop new or different software; and stop using Reliq’s code for any purpose.

Defendants’ unlawful conduct is clearly actionable and Plaintiff’s Application for Preliminary

Injunction should be granted. Plaintiff hereby requests a hearing on its Application for Preliminary

Injunction. Plaintiff hereby requests a permanent injunction. Plaintiff is willing to post a bond in

an amount set by the Court.




Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 22
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 23 of 24



                                               PRAYER

        WHEREFORE, Plaintiff Reliq Health Technologies, Inc. asks for judgment against

Defendants for the following:

       a.     All actual damages caused by Defendants’ illegal conduct, whether such damages
are consequential, direct, incidental or otherwise;

       b.     Punitive or exemplary damages as a result of intentional, willful, malicious conduct
by Defendants;

        c.      Pre-judgment and post-judgment interest;

        d.      Reasonable and necessary attorneys’ fees incurred in the prosecution and appeal of
this case together with all costs of suit;

       e.    Judicial declaration that the Agreement is void, or alternatively order rescission of
the Agreement;

        f.      Judicial declaration that the Agreement has been terminated;

        g.      Grant Plaintiff’s Application for Preliminary Injunction and order as follows:

                1. Defendants immediately cease using Reliq’s brand name “iUGO” or “iUGO
                   Care” and/or other Reliq trademarks on any website, promotional material, or
                   any medium in which information is conveyed; and

                2. Defendants immediately cease marketing, promoting, selling or using in any
                   way software that bears the “iUGO” name or any other name or mark owned
                   by Reliq; and

                3. Defendants immediately cease using in any way any software code that is based,
                   in whole or in part, on software owned by Reliq; Defendants must stop
                   marketing, selling or using any software that is based, even in part, on Reliq’s
                   code; stop using Reliq’s code to develop new or different software; and stop
                   using Reliq’s code for any purpose.

        h.      Any other relief at law or equity to which Plaintiff is justly entitled to receive.




Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 23
     Case 4:19-cv-00040 Document 6 Filed on 02/08/19 in TXSD Page 24 of 24



                                                Respectfully submitted,

                                                /s/ Paul D. Clote
                                                PAUL D. CLOTE
                                                Federal Bar No. 7437
                                                Texas Bar No. 04407300
                                                MARCUS V. EASON
                                                Federal Bar No. 2609087
                                                Texas Bar No. 24092374
                                                MCGINNIS LOCHRIDGE LLP
                                                711 Louisiana, Suite 1600
                                                Houston, Texas 77002
                                                pclote@mcginnislaw.com
                                                meason@mcginnislaw.com

                                                MITCHELL C. CHANEY
                                                Federal Bar No.
                                                State Bar No. 04107500
                                                MCGINNIS LOCHRIDGE LLP
                                                600 Congress Ave, Suite 2100
                                                Austin, Texas 78701
                                                (512) 495-6000
                                                (512) 495-6093 Fax
                                                mchaney@mcginnislaw.com

                                                ATTORNEYS FOR PLAINTIFF
                                                RELIQ HEALTH TECHNOLOGIES, INC.




Plaintiff’s First Amended Original Complaint and Application for Injunctive Relief - 24
